 

Exhibit 10.73

 

Amendment to the Service Agreement for Managing Director

 

By and between

 

Tower Automotive Holding GmbH

 

represented by its sole shareholder, Tower Automotive Holdings Europe BV, this
in turn represented by its managing directors

 

- hereinafter referred to as "Company" -

 

and

 

Mr Pär O. H. Malmhagen

Martinsholzerstrasse 9

82335 Berg

Germany

 

- hereinafter referred to as "Mr Malmhagen" -

 

Preamble

 

The parties are agreed that the Service Agreement between them dated February 3,
2012 shall be amended as follows:

 

Sec. 1

Special Retention Bonus

 

In addition to the provisions of the Service Agreement the following special
retention bonus is agreed:

 

(1) Subject to the execution of a Release (as defined in Sec. 2 para 2 of this
amendment), provided that Mr Malmhagen does not terminate this Service Agreement
of his own accord, or resign his corporate office as managing director of his
own accord, prior to December 31, 2015 and provided that the Company does not
terminate the Service Agreement for cause in the meaning of Sec. 626 German
Civil Code based on circumstances in the behaviour or the person of Mr Malmhagen
including but not limited to his negligence in the time until December 31, 2015
Mr Malmhagen shall be entitled to a one-off Special Retention Bonus in the total
gross amount of 585,000 Euros. The net amount of this Special Retention Bonus
after statutory deductions shall be paid as part of the normal payroll in
January 2016.

 

 

 

 

Exhibit 10.73

 

(2) Provided that Mr Malmhagen’s Service Agreements ends prior to December 31,
2015 due to death, disability or upon a Change-in-Control (pursuant to Sec. 2
para 1 of this amendment) Mr Malmhagen shall also be entitled to the Special
Retention Bonus.

 

Sec. 2

Change-in-Control Benefits

 

In addition to the provisions of the Service Agreement the following benefits in
the event of a change in control are agreed:

 

(1) For the purposes of this amendment a “Change in Control” shall be defined as
set forth in Section 2.6 of the Tower International, Inc. 2010 Equity Incentive
Plan as of the Effective Date of this Agreement.

 

(2) Provided that (i) a Change-in-Control occurs during the period of the
Service Agreement and (ii) within a period of 2 years following such Change in
Control this Service Agreement is terminated (beendet) by or upon request of the
Company for any other reasons than for good cause in the meaning of Sec. 626
German Civil Code or Mr. Malmhagen terminates his employment for Good Reason (as
defined below), upon at least thirty (30) days prior written notice and
opportunity to cure and (iii) subject to Mr. Malmhagen‘s (or, in the event of
Mr. Malmhagen‘s death or incapacity, Mr. Malmhagen‘s legal representative’s)
execution, delivery and non-revocation of a general release in a form
satisfactory to the Company and its affiliates, in particular Tower
International, Inc. (the “Release”); provided, however, that the Release shall
preserve (a) Mr. Malmhagen‘s rights, if any, to indemnification under Tower
International, Inc.‘s Bylaws (as amended from time to time), circumstances set
out in Sec. 309 No. 7 German Civil Code (i.e. in the event of damages to life,
body or health of Mr Malmhagen or in the event of gross negligence), damages
caused by wilful acts and/or under any applicable compulsory law, and (b)
coverage under the Company’s Directors and Officers liability insurance policies
for any claims arising out of or relating to Mr. Malmhagen‘s employment with the
Company and under any provisions of this Agreement that are intended to survive
the termination of this Agreement and Mr. Malmhagen‘s employment hereunder, Mr
Malmhagen shall be entitled to a gross severance payment comprising (i) a
payment of 2 fixed annual fixed salaries (pursuant to Sec. 3 para (1) of the
Service Agreement) (hereinafter referred to as the “CIC Base Severance Amount”)
and (ii) a payment of 2 times target bonus as well as (iii) a pro rata target
bonus pursuant to Sec. 3 para (2) subpara 1 of the Service Agreement for the
year of the termination (ii and iii hereof, collectively hereinafter referred to
as the CIC Bonus Severance Amount”). The CIC Base Severance Amount, less
standard income and payroll tax withholdings and other authorized deductions,
shall be payable in twenty four (24) equal monthly installments, commencing
within one month following the date of the termination of Mr. Malmhagen’s
service agreement,. The CIC Bonus Severance Amount shall be paid when bonus
amounts are paid to other executives, by March 15 of the year following the year
to which the bonus relates.

 

(3) In the event that payments are owed pursuant to Sec. 2, para (2)
hereinabove, Mr Malmhagen shall not be entitled to a Severance Payment pursuant
to Sec. 13 of the Service Agreement (as amended by Sec. 3 of this Amendment
Agreement).

 

 

 

 

Exhibit 10.73

 

(4) The payments made pursuant to Sec. 2 para (2) hereinabove shall serve as
compensation for Mr Malmhagen’s adherence to post contractual covenants to Sec.
9 of the Service Agreement and Sec. 2 para 6 of this Amendment Agreement.

 

(5) Upon a Change-in-Control, all then outstanding equity-based awards granted
to Mr. Malmhagen pursuant to the Tower International, Inc. 2010 Equity Incentive
Plan (or any successor plan thereto) shall immediately become fully vested. 

 

(6) In the event of a Change-in-Control Mr Malmhagen shall be entitled to the
benefits set forth Sec. 6 para (2) of the Service Agreement for a period of 18
months following the Change-in-Control, but in no event longer than until
termination or expiry of the Service Agreement.

 

(7) In the event of a termination of the Service Agreement relating to a
Change-in-Control that triggers payment pursuant to Sec. 2 para (2) hereinabove,
the length of the post contractual non-competition obligation pursuant to Sec. 9
para 3 of the Service Agreement is prolonged for a period of further twelve (12)
month.

 

(8) For the purposes of this Agreement, “Good Reason” means, without Mr.
Malmhagen‘s consent, (i) a material adverse reduction in his authority,
responsibilities or duties as a Region President; or (ii) the Company’s material
breach of this Agreement; provided that a suspension of Mr. Malmhagen and the
requirement that he not report to work shall not constitute “Good Reason” if he
continues to receive the compensation and benefits required by this Agreement.
It is understood, and Mr. Malmhagen hereby acknowledges, that as long as he
continues to receive the compensation and benefits required by this Agreement
and continues to be a duly elected officer of Tower International, Inc., there
shall be no basis for a termination by Mr. Malmhagen for Good Reason (for the
avoidance of doubt, a reduction in authority, responsibilities or duties
resulting from a discontinuance or disposition, in whole or part, of any
division, business line or other operations of the Company would not be a basis
to terminate for Good Reason as long as the conditions set forth in this
sentence are satisfied).

 

Sec. 3

Severance

 

Sec. 13 para. 1 of the Service Agreement shall be modified as follows:

 

In the event that this Service Agreement is terminated or not extended by the
Company for other reasons than for (i) good cause in the meaning of sec. 626
German Civil Code, (ii) permanent disability of Mr Malmhagen (which shall be
deemed to have occurred after 6 consecutive months of incapacity to perform
services or 9 month of such incapacity in any calendar year) or (iii) Mr
Malmhagen reaching the age of 65, Mr Malmhagen shall be entitled to a gross
severance comprising (i) the payment of the fixed salary pursuant to Sec. 3 para
1 for 12 months following the termination of this Service Agreement and (ii) a
payment of 1 target bonus pursuant to Sec. 3 para (2) subpara 1 of the Service
Agreement (target amount EUR 220.000) and (iii) a pro rata target bonus pursuant
to Sec. 3 para (2) subpara 1 of the Service Agreement for the year of the
termination as well as (iv) the payment of the cash value of the fringe
benefits, in particular the Company car, pursuant to Sec. 5 para 1 above for 12
months following the termination of this Service Agreement. For the avoidance of
doubt, the severance shall in no event comprise LTI pursuant to Sec. 3 para 3.

 

 

 

 

Exhibit 10.73

 

Sec. 4

Final Provisions

 

(1) To the extent not expressly changed in this Amendment Agreement, all other
provisions of the Service Agreement shall continue in effect unchanged.

 

(2) In the event of any discrepancy between the Service Agreement and this
Amendment Agreement with regard to the Special Retention Bonus, the
Change-in-Control Benefit and the Severance Payment the provisions of the
Amendment Agreement shall prevail, provided however that a duplication of
benefits triggered by the same circumstance shall in any event be excluded.

 

(3) Any changes or amendments to this Amendment Agreement shall be invalid
unless executed in writing. This shall also apply to the cancellation or
amendment of the written form.

 

(4) Should one or several provisions of this Amendment Agreement be or become
invalid or unenforceable in whole or in part, the validity of the remaining
provisions hereunder shall not be affected thereby. The invalid or unenforceable
provision shall be replaced with a valid provision which comes as close as
possible to the intended economic result of the invalid provision. The same
shall apply to any gap in this Amendment Agreement.

 

***

 

Place / Ort Livonia, Michigan, USA   Place / Ort Germany, Bergisch Date / Datum
March 4, 2013   Date / Datum March 4, 2013       /s/ James C. Gouin   /s/ Par O.
H. Malmhagen       /s/ Michael Rajkovic   Mr Pär O. H. Malmhagen       Tower
Automotive Holding GmbH    

represented by its sole shareholder,


Tower Automotive Holdings Europe B.V.


which is represented by its managing directors

   

 

 

 